IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                       AT JACKSON

                                                                        FILED
JAMES H. CRAWFORD,                         )
                                           )                         April 29, 1998
       Petitioner,                         ) C. C. A. NO. 02C01-9712-CR-00471
                                           )                      Cecil Crowson, Jr.
                                                                   Appellate C ourt Clerk
vs.                                        ) SHELBY COUNTY
                                           )
STATE OF TENNESSEE,                        ) No. P-19110
                                           )
       Respondent.                         )



                                         ORDER



              This matter is before the Court upon the state's motion to affirm the trial

court judgment by order under Rule 20, Rules of the Court of Criminal Appeals. This

case represents an appeal from the trial court's dismissal of the petitioner's petition for

writ of habeas corpus. The record has been filed and the petitioner has submitted his

appellate brief.



              The record reflects that the petitioner pled guilty to two drug charges in

1988, and received two concurrent four year sentences. No appeal was taken. In

1990, upon an undisclosed charge, the petitioner was sentenced in federal court to a

term of 292 months as a career offender. The two 1988 state convictions were used to

enhance the term of confinement. The petitioner is currently in federal custody.



              In November 1997, the petitioner filed a petition for writ of habeas corpus

in the trial court. The petitioner alleged that his guilty pleas were unconstitutional

because the trial court failed to inform him of his right against compulsory self-

incrimination and right to confront his accusers. The petitioner insisted that the petition

not be considered a petition for post-conviction relief. On December 4, 1997, the trial

court dismissed the petition for two reasons: 1) the trial court was without authority to

grant the writ of habeas corpus because the petitioner was not under a Tennessee

order of restraint, and 2) despite the petitioner's insistence, if considered a petition for
post-conviction relief, the petition is time-barred.



                 The sentences imposed upon the petitioner from his 1988 state

convictions have expired and the record reflects that the petitioner is currently in federal

custody serving a federal sentence. Accordingly, the courts of this state have no

authority to issue a writ of habeas corpus for the petitioner in this instance. T.C.A. §§

29-21-101, 102. The petition for writ of habeas corpus was therefore properly

dismissed.



                 Furthermore, the petition is barred by the statute of limitations of the Post-

Conviction Procedure Act. Pursuant to T.C.A. § 40-30-202(a)1, a person in custody

under a sentence of a court of this state must petition for post-conviction relief within

one year of the date of the final action of the highest state appellate court to which an

appeal is taken or, if no appeal is taken, within one year of the date on which judgment

became final. The Post-Conviction Procedure Act provides several limited exceptions

to the one-year statute of limitations, however none of them are applicable to the

present case. See § 40-30-202(b). The petition in this case was filed well beyond the

applicable statute of limitations, and is, therefore, untimely.2



                 For the reasons stated above, we conclude that the trial court did not err

in dismissing the petitioner’s petition for writ of habeas corpus. Accordingly, it is hereby

ORDERED that the judgment of the trial court is affirmed in accordance with Rule 20,

Rules of the Court of Criminal Appeals.




        1
           The petition in this case was filed on November 12, 1997, and is therefore governed by the
provision s of the 1 995 Po st-Con viction Pro cedure Act. See Comp iler’s Notes, T.C.A. § 40-30-201 (1997).

        2
           The pe tition would als o be bar red und er the pre vious thre e year statu te of limitation s. See
T.C.A . § 40-30 -102 (19 90) (rep ealed); Passa rella v. State , 891 S.W .2d 619 ( Tenn . Crim. A pp.), perm . to
app. denied, (Tenn. 1994).

                                                         2
Enter, this the ___ day of March, 1998.




                          _____________________________
                          JOE G. RILEY, JUDGE



                          _____________________________
                          JOE B. JONES, PRESIDING JUDGE



                          _____________________________
                          PAUL G. SUMMERS, JUDGE




                             3